Citation Nr: 1527819	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Loan Eligibility Center in Washington, DC


THE ISSUE

Basic eligibility for VA home loan benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 28, 1997 to July 3, 1997.

This appeal to the Board of Veterans' Appeals (Board) is from January 2014 decision of the Department of Veterans Affairs (VA) Atlanta Regional Loan Center in Atlanta, Georgia.  Jurisdiction currently resides in Washington, DC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Central Office hearing in March 2015, and failed to appear.  In a May 2015 statement, she indicated that she did not receive notice of the hearing because she had moved, and requested to be rescheduled for a Video Conference hearing.  Included with her statement was a copy of a utility bill showing proof of her new address.  

As the evidence suggests notice of the March 2015 hearing was sent to the wrong address, the Board finds a showing of good cause has been demonstrated to reschedule the Veteran for a Video Conference hearing.  See 38 C.F.R. § 20.704 (2014).  

In light of the foregoing, and because the RO schedules Video Conference hearings at local VA offices, a remand is necessary to afford the appellant her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




